t c memo united_states tax_court hector sanchez petitioner v commissioner of internal revenue respondent docket no filed date william e taggart jr and jason j galek for petitioner michael skeen randall g durfee and sara e sexton for respondent memorandum findings_of_fact and opinion1 laro judge the sole issue before the court is whether petitioner is liable for a fraud_penalty under sec_6663 for and years at issue petitioner resided in california when he filed his petition findings of fact3 petitioner is a citizen of mexico and attended primary school there through the third grade approximately years ago petitioner came to the united_states and he was a resident_alien of the united_states during the years at issue petitioner speaks english but not fluently this case was tried before judge diane l kroupa in date on date judge kroupa retired from the tax_court on date the court issued an order informing the parties of judge kroupa’s retirement and proposing to reassign this case to another judicial_officer of the court for purposes of preparing the opinion and entering the decision based on the record of trial or alternatively allowing the parties to request a new trial on date the parties filed a joint response consenting to the reassignment of this case on date the court issued an order assigning this case to judge david laro unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure some dollar amounts in tables have been rounded because of the reassignment of this case for purposes of preparing the opinion and entering the decision we did not have an opportunity to observe the demeanor of the witnesses we therefore make no inferences of credibility except that which may be judged from the written record i cash for cans around years ago petitioner started a sole_proprietorship called cash for cans cash for cans pays individuals for recyclable material aggregates these materials and sells them to processors at a premium california sets a cash redemption value crv for various recyclable materials such as aluminum glass and certain plastics including but not limited to polyethylene terephthalate pet and high-density polyethylene hdpe in california retailers must collect the crv from consumers as a deposit when they sell products with recyclable packaging consumers may then redeem the crv by returning the recyclable material to a recycler such as cash for cans which is required_by_law to pay the consumer at least the crv the state of california requires recyclers to keep daily logs for each transaction the daily log shows the type and weight of material received the amount_paid and the customer’s name and signature in addition the state of california requires recyclers to complete shipping reports the shipping report contains the shipment date the shipper’s information the receiver’s information the type and weight of material delivered and the crv refund amount state of california auditors inspect the business_premises of recyclers to ensure that they purchase only materials that are part of the california redemption program and to ensure that they maintain the required records auditors can issue a citation to the recycler if it is not in compliance with california law state auditors visited cash for cans on several occasions during the years at issue cash for cans maintained daily logs during each of the years at issue every day three or four employees ran cash for cans’ recycling operations customers would bring recyclable materials to cash for cans and an employee would verify that the materials were california redemption materials before sorting them into baskets the materials were then weighed and the customer given a handwritten ticket for the amount due to him for each year at issue petitioner paid his customers the minimum crv rate set by the state for each transaction a cash for cans employee would also fill out an entry on the daily log which the customer was required to sign the customer then redeemed the handwritten ticket for cash at a window which was generally attended by petitioner or a member of his family at the end of each day the daily logs were tallied to calculate the total amount of each material purchased and the total amount_paid cash for cans maintained these daily logs in its office petitioner’s daughter rocio sanchez created monthly summaries from these daily logs at the end of the year rocio sanchez used these monthly summaries to generate a spreadsheet which listed in pounds the total amount of each material that cash for cans had purchased every month materials summary cash for cans did business primarily with three processors during the years at issue anheuser-busch recycling co anheuser-busch for aluminum and plastic western strategic material inc western strategic for glass and alco iron metal co alco for scrap materials cash for cans delivered the recyclable materials to the respective processors by truck for each truckload of material a shipping report was completed on each shipping report the processor recorded the weight of recyclable materials delivered and the total_payment amount which includes the crv refund amount and a premium cash for cans retained a copy of the shipping report for its records all three processors paid cash for cans exclusively by check petitioner was responsible for depositing these checks and for maintaining sufficient cash on cash for cans’ premises to pay customers petitioner gave rocio sanchez the responsibility for tracking cash for cans’ expenses rocio sanchez entered all of cash for cans’ expenses into a computer accounting program called quickbooks and used quickbooks’ profit and loss statement function to generate annual expense summaries rocio sanchez did not track cash for cans’ income nor was she aware of whether anyone else did petitioner did not pay rocio sanchez for her services but did help pay for her living_expenses in and ii city of oakland business tax declaration petitioner visited the city of oakland offices to prepare and file a business tax declaration during each of the years at issue the business tax declaration is an annual renewal form that businesses are required to file in order to maintain their city of oakland business licenses acton hodgson is a tax representative for the city of oakland he was assigned to assist petitioner in completing his business tax declaration for each of the years at issue because he was the sole spanish speaker in that office the city of oakland taxes business on the basis of a certain percentage of their gross_receipts for the previous year for example the and renewal tax_rate was dollar_figure per dollar_figure of gross_receipts for the prior year taxpayers are not required to provide supporting documentation to substantiate their gross_receipts and the city does not verify the accuracy of the reported information therefore mr hodgson took the gross_receipts reported by petitioner at face value according to mr hodgson petitioner calculated his annual gross_receipts using the materials summaries these materials summaries provided the total weight of the various materials recycled by cash for cans and the rate per pound for each material for example cash for cans’ materials summary discloses total weight lbs rate per lb glass aluminum pet big_number big_number big_number dollar_figure dollar_figure dollar_figure5 pet big_number dollar_figure therefore on the basis of the weights and rates set forth in its materials summary cash for cans’ gross_receipts should have been dollar_figure petitioner however reported gross_receipts of only dollar_figure on his business tax declaration as another example cash for cans’ materials summary discloses total weight lbs rate per lb jan -june july-dec total aluminum big_number glass big_number plastic big_number hdpe big_number dollar_figure dollar_figure big_number dollar_figure5 big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number therefore on the basis of its materials summary cash for cans’ gross_receipts equaled dollar_figure petitioner however reported gross_receipts of only dollar_figure on his business tax declaration for each of the years at issue petitioner filed his city of oakland business tax declaration before filing his federal_income_tax return iii federal_income_tax returns griselda robles is the owner of griselda’s tax and bookkeeping services ms robles prepared petitioner’s federal_income_tax returns and his employment_tax returns for the years at issue she did not perform any bookkeeping general accounting or auditing services for petitioner each year petitioner and rocio sanchez provided ms robles with cash for cans’ materials summary expense summary and city of oakland business tax declaration petitioner did not provide ms robles with cash for cans’ books_and_records or its bank account statements instead petitioner told ms robles the figures to report as cash for cans’ gross_receipts and cost_of_goods_sold cogs ms robles noticed that the gross_receipts she calculated using the materials summaries did not reconcile with the amounts reported on the city of oakland business tax declarations when she brought these discrepancies to petitioner’s attention however he instructed her to use the amounts reported on the city of oakland business tax declarations after completing petitioner’s return for each ms robles did not complete college and is not a certified_public_accountant c p a of the years at issue ms robles met with petitioner to discuss the completed return for that year ms robles always communicated with petitioner in spanish iv irs audit irs revenue_agent bally chiu ra chiu was assigned to audit petitioner’s tax returns for the years at issue during the audit ra chiu examined petitioner’s bank statements and noticed that the deposits were greater than she would have expected according to cash for cans’ reported revenue a interviews ra chiu met with petitioner twice in connection with the audit ms robles represented petitioner during the first meeting the first meeting was an informal interview that took place in date at ms robles’ office petitioner also gave ra chiu a tour of cash for cans during this first interview after the first interview ms robles provided ra chiu with cash for cans’ materials summaries for and some expense summaries and some bank statements petitioner however did not agree to a second interview as a result ra chiu had to summon petitioner to appear and present testimony and records the summons interview took place on date the interview was attended by ra chiu irs attorney jon feldhammer irs manager carlos aguilar petitioner petitioner’s counsel william taggart and two interpreters petitioner did not bring to the interview the records that respondent had requested in the summons during the interview petitioner initially represented that he had only three u s bank accounts with bank of america--personal payroll and business--and that he did not have any foreign bank accounts or any other foreign assets further questioning revealed however that petitioner’s wife rosalia felis camacho lived in mexico and that petitioner routinely wired her money to support her and her four children from a prior marriage in addition petitioner admitted that he had wired approximately dollar_figure to his wife in mexico for the purchase of a house finally petitioner admitted that he had opened a bank account in mexico when he visited but represented that he wired only dollar_figure to dollar_figure to that account and that he closed the account when he returned to the united_states regarding his tax returns petitioner admitted that he provided ms robles with income information and that rocio sanchez provided ms robles with expense information when asked how he determined his gross_receipts petitioner replied that he just figured it out petitioner admitted however that anheuser-busch and western strategic kept records of all payments made to him and that they could provide such records upon request petitioner further admitted that he had requested and received these records in the past finally at one point petitioner asked for clarification of whether a question pertained to net or gross_income thus demonstrating an understanding of these concepts b records after the summons interview petitioner produced the bank records requested in respondent’s summons petitioner did not however provide all of the documentation that ra chiu had requested therefore ra chiu obtained records of cash for cans’ activities directly from anheuser-busch and western strategic ra chiu also subpoenaed bank of america for information regarding petitioner’s home loan ra chiu used the records from anheuser-busch and western strategic to reconstruct cash for cans’ gross_receipts from those two companies and used petitioner’s bank records to reconstruct cash for cans’ gross_receipts from alco pursuant to her analysis ra chiu calculated and adjusted cash for cans’ gross_receipts as follows petitioner owned and resided pincite bromley ave oakland california a four-bedroom two-bathroom house with a two-bedroom one-bathroom back unit during the years at issue in petitioner rented out a portion of the house for dollar_figure a month and the back unit for dollar_figure a month each month petitioner made over dollar_figure in mortgage payments on the house gross_receipts aluminum plastics glass scrap total total per return adjustment dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number next ra chiu used the materials summaries for and to calculate cash for cans’ cogs ra chiu did not have cash for cans’ materials summaries for and therefore ra chiu calculated cash for cans’ aluminum and plastic cogs from the records anheuser-busch provided western strategic’s records however did not include similar information for glass so ra chiu used the average cost of glass from to to estimate cogs for glass in and pursuant to her analysis ra chiu calculated and adjusted cash for cans’ cogs as follows cogs aluminum pet plastic hdpe plastic other plastics glass scrap total total per return adjustment dollar_figure big_number big_number -0- big_number -0- big_number big_number big_number dollar_figure big_number -0- big_number big_number -0- big_number big_number big_number dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number ra chiu’s investigation further revealed that petitioner made numerous and large wire transfers to mexico in and petitioner wired to his wife over dollar_figure in and over dollar_figure in in addition petitioner wired to his own bank account in mexico over dollar_figure in and over dollar_figure in finally in petitioner also wired dollar_figure to juana duran garcia and dollar_figure to jovita felix camacho c audit results on date respondent issued to petitioner a notice_of_deficiency for the years at issue in addition to the gross receipt and cogs adjustments discussed above the notice_of_deficiency made a number of adjustments to petitioner’s itemized_deductions expenses reported on schedule c profit or loss from business self-employment_tax rental income and child_tax_credit respondent determined petitioner’s taxable_income tax deficiencies and penalties for the years at issue as follows taxable_income per exam per return tax_liability per exam per return deficiency fraud_penalty dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number opinion respondent argues that petitioner is liable for the sec_6663 fraud penalties for the years at issue fraud is an intentional wrongdoing on the part of the taxpayer with the specific purpose of evading a tax believed to be owing 829_f2d_828 9th cir aff’g tcmemo_1986_223 767_f2d_618 9th cir aff’g tcmemo_1983_249 a penalty equal to of the underpayment will be imposed if any part of the taxpayer’s underpayment of federal_income_tax is due to fraud sec_6663 further if any portion of the underpayment is attributable to fraud the entire underpayment will be treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 see foxworthy inc v commissioner tcmemo_2009_203 aff’d 494_fedappx_964 11th cir respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for each of the years at issue and that some portion of the underpayment is due to fraud see sec_7454 sec_6663 rule b 102_tc_632 i existence of underpayment petitioner’s underpayment_of_tax arises primarily from his unreported income from cash for cans in the court_of_appeals for the ninth circuit to which this case is appealable absent the parties’ stipulation to the contrary see sec_7482 the commissioner’s determination as to unreported income in a notice_of_deficiency is presumed correct when it is supported by a minimal evidentiary foundation 596_f2d_358 9th cir rev’g 67_tc_672 see also 743_f2d_670 9th cir stating that the commissioner must produce some substantive evidence demonstrating that the taxpayer received unreported income aff’g tcmemo_1982_666 on the basis of the record we find that respondent has produced sufficient evidence to establish that petitioner failed to report gross_receipts of over dollar_figure million for dollar_figure million for dollar_figure million for and dollar_figure million for in addition respondent has established that petitioner had taxable_income of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for to put things in perspective petitioner reported on his returns only and respectively of his taxable_income for the years at issue petitioner concedes the deficiencies set forth in the notice_of_deficiency stated another way petitioner concedes that he paid only and respectively of his tax_liability for the years at issue thus respondent has shown by clear_and_convincing evidence that an underpayment_of_tax exists for each of the years at issue ii fraudulent intent fraud is never presumed but must be established by independent evidence that establishes fraudulent intent edelson v commissioner f 2d pincite 55_tc_85 direct evidence of fraud is seldom available however and its existence may therefore be determined from the taxpayer’s conduct and the surrounding circumstances 56_tc_213 courts have developed several indicia or badges_of_fraud from which fraudulent intent can be inferred these badges_of_fraud include understatement of income inadequate records failure_to_file tax returns concealment of assets failure to cooperate with tax authorities filing false documents failure to make estimated_tax payments engaging in illegal activity attempting to conceal illegal activity dealing in cash implausible or inconsistent explanations of behavior and a pattern of conduct that evidences an intent to mislead 317_us_492 796_f2d_303 9th cir aff’g tcmemo_1984_601 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud bradford v commissioner f 2d pincite 99_tc_202 several badges_of_fraud exist in this case which clearly and convincingly establish fraud for all of the years at issue although dealing in cash is ordinarily a badge of fraud cash for cans paid its customers in cash as part of its business model therefore under the facts and continued a understatement of income petitioner failed to report over dollar_figure million dollars of gross_receipts for each of the years at issue see supra section i on his returns petitioner reported taxable_income of only dollar_figure for dollar_figure for dollar_figure for and dollar_figure for this reflected only and respectively of his true_taxable_income petitioner knew that his income was substantial first petitioner supported himself his wife and her four children with his income petitioner also provided support to rocio sanchez in and second petitioner made over dollar_figure a month over dollar_figure a year in home mortgage payments alone third petitioner purchased with cash a dollar_figure house in mexico during the years at issue we do not believe that petitioner could sustain his lifestyle on the meager income reported on his returns unless he had other nontaxable sources of income which the record does not reveal we therefore find that petitioner knowingly and intentionally reported only a tiny fraction of his true income for each of the years at issue continued circumstances of this case we do not treat dealing in cash as a badge of fraud b concealment of assets petitioner attempted to conceal assets from respondent during his summons interview petitioner represented that he did not have any foreign bank accounts or any other foreign assets later petitioner admitted that he had a bank account in mexico but represented he wired only dollar_figure to dollar_figure to that account bank records show that petitioner wired to his mexican account over dollar_figure in and over dollar_figure in petitioner also admitted to wiring over dollar_figure to his wife for the purchase of a house in mexico bank records show that petitioner wired to his wife over dollar_figure in and dollar_figure in c failure to cooperate with tax authorities petitioner did not fully cooperate with respondent during the audit first although he agreed to one interview petitioner refused any further interviews respondent therefore had to summon petitioner to appear for further questioning second petitioner did not voluntarily provide respondent with documentary_evidence cash for cans maintained detailed and comprehensive books_and_records as required by california law however petitioner produced these documents only in response to respondent’s summons as a result respondent had to request information directly from anheuser-busch and western strategic finally respondent was forced to subpoena bank of america for information pertaining to petitioner’s home mortgage d implausible or inconsistent explanations of behavior petitioner argues that ms robles prepared grossly erroneous income_tax returns using numbers that she had fabricated petitioner further argues that on audit ms robles deftly steered respondent to the conclusion that petitioner had caused her to prepare fictitious returns petitioner’s explanation for his understatements of income is unconvincing implausible and inconsistent with the record evidence ms robles had no incentive financial or otherwise to underreport petitioner’s income moreover the tax returns that ms robles prepared are consistent with petitioner’s city of oakland business tax declarations which petitioner had personally prepared and filed beforehand in response petitioner blames mr hodgson for unwittingly assisting petitioner to prepare erroneous city of oakland business tax declarations mr hodgson however credibly testified that the city of oakland does not verify the accuracy of reported tax information and that he took petitioner’s numbers at face value in addition ms robles credibly testified that when she told petitioner that cash for cans’ materials summaries did not reconcile with its oakland business tax declarations he instructed her to use the numbers from the oakland business tax declarations on his federal_income_tax returns finally petitioner admitted during his summons interview that he provided ms robles with the income information for his federal_income_tax returns on the basis of the record we find that petitioner not ms robles fabricated the information on his returns e pattern of conduct evidencing an intent to mislead petitioner engaged in a pattern of conduct evidencing an intent to mislead respondent for each of the years at issue cash for cans kept detailed and comprehensive books_and_records in accordance with california law petitioner however elected to estimate his income rather than relying on cash for cans’ business records petitioner purported to base his estimates upon cash for cans’ materials summaries the materials summaries however were merely a ruse petitioner used to obfuscate his true income for instance cash for cans’ materials summary evidences gross_receipts of over dollar_figure million in contrast petitioner estimated gross_receipts of only dollar_figure purportedly on the basis of the materials summary as another example cash for cans’ materials summary evidences gross_receipts of over dollar_figure million in contrast petitioner estimated gross_receipts of only dollar_figure purportedly on the basis of the materials summary petitioner provided the materials summaries to ms robles but did not provide her with cash for cans’ business records in addition when ms robles realized that the information petitioner provided was inconsistent he instructed her to use his estimated figures from cash for cans’ oakland business tax declarations petitioner’s treatment of business income sharply contrasts with his treatment of business_expenses petitioner instructed rocio sanchez to track all of cash for cans’ business_expenses she complied by entering all of cash for cans’ expenses into an accounting computer_program and using the program to generate annual expense summaries petitioner provided ms robles with these expense summaries to prepare his federal tax returns petitioner alleges that the inaccuracies in his tax returns were due to his inability to read an income_tax return his low proficiency in english and his rudimentary education these alleged shortcomings however did not prevent petitioner from reporting reasonably accurate business_expenses for the years at issue petitioner’s contention is without merit in conclusion several badges_of_fraud are present in this case considering all the facts and circumstances we find that respondent has proven by clear_and_convincing evidence that petitioner fraudulently intended to evade taxes accordingly petitioner is liable for the sec_6663 fraud penalties for all of the years at issue iii reasonable_cause we now turn to the reasonable_cause defense the fraud_penalty does not apply to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of the professional sec_1_6664-4 income_tax regs reasonable_cause may exist where a taxpayer relies upon professional advice if the taxpayer proves by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify the taxpayer’s reliance on him the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner argues that he qualifies for the reasonable_cause defense because he relied upon ms robles to prepare his returns for the years at issue petitioner further argues that his reliance is justified because he has only a third grade education and is functionally illiterate both in spanish and english we disagree generally the responsibility to file accurate returns and pay tax when due rests upon the taxpayer and cannot be delegated 63_tc_149 kooyers v commissioner tcmemo_2004_281 petitioner has introduced no evidence regarding ms robles’ credentials including any evidence that she is a california licensed tax_return_preparer as he alleges rather the record reflects that ms robles did not finish college and that she is not a c p a accordingly petitioner has failed to prove that ms robles was a competent tax adviser more importantly petitioner failed to provide ms robles with cash for cans’ books_and_records and knowingly provided her with erroneous information instead we therefore find that petitioner did not rely on ms robles’ judgment nor did he act in good_faith petitioner has failed to prove that he had reasonable_cause within the meaning of sec_6664 accordingly we sustain respondent’s determination that petitioner is liable for the sec_6663 fraud penalties for all of the years at issue in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing respondent decision will be entered for
